         Case 1:21-cv-02317-RDM Document 12 Filed 09/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 ______________________________________
                                        )
 FRIENDS OF THE EARTH, et. al.          )
                                        )                No. 1:21-cv-02317-RDM
                       Plaintiff,       )
                                        )                Judge Randolph D. Moss
              vs.                       )
                                        )
  DEBRA A. HAALAND, et. al.             )
                                        )
                       Defendants.      )
 ______________________________________ )


                        NOTICE OF APPEARANCE OF COUNSEL

       Defendants Debra A. Haaland, Secretary of the Interior, et al. hereby give notice of the

entry of appearance of Luther L. Hajek as counsel in the above-captioned case. Mr. Hajek’s

contact information is as follows:

       Luther L. Hajek
       U.S. Department of Justice
       Environment and Natural Resources Division
       Natural Resources Section
       999 18th Street
       South Terrace, Suite 370
       Denver, CO 80202

       Tel: (303) 844-1376
       Fax: (303) 844-1350

       E-mail: luke.hajek@usdoj.gov


       Respectfully submitted this 13th day of September, 2021,


                                                    TODD KIM
                                                    Assistant Attorney General
                                                    Environment & Natural Resources Division
Case 1:21-cv-02317-RDM Document 12 Filed 09/13/21 Page 2 of 3




                                  Luther L. Hajek___________________
                                  LUTHER L. HAJEK
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Environment & Natural Resources Division
                                  Natural Resources Section
                                  999 18th Street, South Terrace, Suite 370
                                  Denver, CO 80202
                                  Tel: (303) 844-1376; Fax: (303) 844-1350
                                  E-mail: luke.hajek@usdoj.gov

                                  Counsel for Defendants




                              2
           Case 1:21-cv-02317-RDM Document 12 Filed 09/13/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 13th day of September, 2021, I filed the above pleading with

the Court’s CM/ECF system, which provided notice of this filing by e-mail to all counsel of

record.



                                                       /s/ Luther L. Hajek
                                                       Luther L. Hajek




                                                   3
